Citation Nr: 1754049	
Decision Date: 11/28/17    Archive Date: 12/07/17

DOCKET NO.  12-11 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a skin disability of the left leg.

3.  Entitlement to service connection for residuals of shrapnel in the left leg.

4.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).

5.  Entitlement to service connection for asbestosis.

6.  Entitlement to a total disability rating due to individual unemployability (TDIU) as a result of service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran had active service from March 1961 to March 1964.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from VA Regional Office (RO) rating decisions.  

In a September 2009 rating decision, service connection was denied for a back disability, skin disability of the left leg, and shrapnel in the left leg.  A notice of disagreement was filed in November 2009, a statement of the case was issued in March 2012, and a substantive appeal was received in April 2012.  

In a December 2009 rating decision, entitlement to a TDIU was denied.  A notice of disagreement was filed in January 2010 and a statement of the case was issued in April 2012.  The day after the statement of the case was issued a substantive appeal was received.  While such submission was likely related to the service connection issues detailed above, as such substantive appeal was received after issuance of the April 2012 statement of the case and as the Veteran did not specify the issues appealed, the Board will accept this as perfecting an appeal with regard to the TDIU issue.  

In a May 2011 rating decision, service connection was denied for PTSD and asbestosis.  A notice of disagreement was filed in June 2011, a statement of the case was issued in March 2012, and a substantive appeal was received in April 2012.  

The Veteran testified at a Board hearing in August 2017; the transcript is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Back disability

At the March 2011 VA examination, the Veteran identified two medical providers - Springfield Hospital, where he received treatment in 1976 and Hartford Hospital, where he was treated in 1998.  It should be requested that he complete a release and such records should be requested.  If any further records are obtained, an addendum opinion should be sought regarding the etiology of the Veteran's back disability.

Skin disability, left leg

A June 2009 treatment record reflects a rash.  07/09/2009 Medical Treatment Record-Non-Government Facility at 2.  

The Veteran believes that his skin condition initially manifested during service in Korea.  He asserted that he fell in a river when washing vehicles.  Thereafter, he noticed a skin condition on his leg, specifically "little pustules, little pimple" which he cut open with a razor.  He testified that he self-treated.  08/02/2017 Hearing Transcript at 8-11.  

The Veteran testified that he sought VA treatment for a skin condition approximately 9 to 10 years prior and that a VA physician told him that his skin condition was likely due to river exposure.  Id. at 13-14.  

The Board notes that the only VA treatment records on file are for the period from November 23 to December 7, 2010.  02/08/2011 Medical Treatment Record-Government Facility.  Initially, the entirety of the Veteran's VA treatment records should be associated with the virtual folder.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Thereafter, the Veteran should be afforded a VA examination to assess the nature and etiology of any skin disability affecting the left leg.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).

Residuals of shrapnel, left leg

The Veteran testified that while in Vietnam he was walking his dog when he sustained an injury where he felt his knees buckle.  He asserts that he cut his fatigues open and "it looked like somebody just took my skin and opened it up, like a zipper."  He stated that a medic that was present "threw some powder on the compression bandage, wrapped it up there, and I was back on the trail with my dog."  08/02/2017 Hearing Transcript at 16.  He asserted that he could have gotten shrapnel, dirt or rocks in his leg but denied any current fragments in his leg.  Id. at 17.  He testified that he experiences pain in his leg.  Id. at 17-18.  He asserted that VA physician's assistant told him that a scar on his knee causes his pain.  Id. at 18-19.

The Veteran told a Vet Center examiner that he took a piece of shrapnel to the knee in July 1962.  He reported that he was treated in a hospital and sent back to Korea until his tour ended.  09/01/2011 VA 21-4138 Statement in Support of Claim.  

In light of the above, the Veteran should be afforded a VA examination to assess the nature and etiology of any condition affecting the left leg.  

PTSD

The Veteran's military occupational specialty (MOS) was combat construction specialist.  He had 1 year, 2 months and 6 days of foreign service.  10/28/2009 Certificate of Release or Discharge From Active Duty.  He served in Korea from July 1961 to October 1962.  12/15/2011 Military Personnel Record.  He testified that he has PTSD due to his experiences in Korea and Vietnam.  Id. at 29-30.  

An August 2011 evaluation from the Vet Center reflects diagnoses of PTSD and depressive disorder not otherwise specified.  He reported that he was a security dog handler trained in Seoul and he would go on missions in Vietnam.  He also reported the death of T.N.T. while they were on guard duty in Korea.  He recalls putting the body parts of T.N.T. in a body bag.  It was noted that his experiences in Korea and Vietnam conflicts caused him to have irritability and anxiety issues in his current life.  09/01/2011 VA 21-4138 Statement in Support of Claim.  

An attempt should be made to confirm whether T.N.T. was killed during the Veteran's period of service in Korea.

In light of the findings contained in the August 2011 evaluation, the Veteran should be afforded a VA examination to assess whether he has PTSD due to his in-service experiences.

Asbestosis

There are no statutes specifically dealing with asbestos and service connection for asbestos related diseases and the Secretary of VA has not promulgated any specific regulations.  However, in 1988, VA issued a circular on asbestos-related diseases that provided guidelines for considering asbestos compensation claims.  See Department of Veterans Benefits, Veterans Administration, DVB Circular 21-88-8, asbestos-related diseases (May 11, 1988).  The information and instructions contained in the DVB Circular are included in VBA's ADJUDICATION PROCEDURE MANUAL, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C. (hereinafter M21-1MR).  In addition, an opinion by VA's Office of General Counsel discussed the development of asbestos claims.  See VAOPGCPREC 4-2000.

VA has acknowledged that a relationship exists between asbestos exposure and the development of certain diseases, which may occur 10 to 45 years after exposure.  See M21-1, IV.ii.2.C.2.f.  When considering VA compensation claims, rating boards have the responsibility of ascertaining whether or not military records demonstrate evidence of asbestos exposure in service and of ensuring that development is accomplished to ascertain whether or not there was pre-service and/or post-service evidence of occupational or other asbestos exposure.  A determination must then be made as to the relationship between asbestos exposure and the claimed diseases, keeping in mind the latency and exposure information noted above.  M21-1, IV.ii.2.C.2.h.

The Manual notes that asbestos particles have a tendency to break easily into tiny dust particles that can float in the air, stick to clothes, and may be inhaled or swallowed.  Inhalation of asbestos fibers can produce fibrosis and tumors.  The most common disease is interstitial pulmonary fibrosis (asbestosis).  Asbestos fibers may also produce plural effusion and fibrosis, pleural plaque, mesotheliomas of pleura and peritoneum, lung cancer, and cancers of the gastrointestinal tract.  The Manual also notes that lung cancer associated with asbestos exposure originates in the lung parenchyma, rather than the bronchi.  M21-1, IV.ii.2.C.2.b.

Occupations involving asbestos exposure include mining and milling, shipyard and insulation work, demolition of old buildings, construction, manufacture and servicing of friction products such as clutch products and brake linings, manufacture and insulation of roofing and flooring materials, sheet and pipe products, and so forth.  High exposure to asbestos and the high prevalence of disease have been noted in insulation and shipyard workers.  The clinical diagnosis of asbestosis requires a history of asbestos exposure and radiographic evidence of parenchymal lung disease.  M21-1, IV.ii.2.C.2.g.  

The Board notes that the pertinent parts of the M21-1 guidelines of service connection in asbestos-related cases are not substantive rules, and there is no presumption that a Veteran was exposed to asbestos in-service.

A November 2010 VA pulmonary outpatient consultation reflects an apical mass-like lesion.  Testing showed moderate restrictive lung disease.  Bilateral plaque disease, some of which was calcified was noted and could be seen in association with asbestosis exposure.  02/08/2011 Medical Treatment Record-Government Facility at 3-6.

The Veteran testified that a VA examiner told him that his condition was due to being around the "motor pool, explosives, and stuff like that" during service.  08/02/2017 Hearing Transcript at 34.  

The Veteran should be afforded a VA examination to assess the nature and etiology of his claimed asbestosis.  

TDIU

Service connection is in effect for bilateral hearing loss, rated 60 percent disabling, and tinnitus, rated 10 percent disabling, both effective April 30, 2009.  The schedular criteria for a TDIU have been met.  38 C.F.R. §§ 4.16, 4.25 (2017).  

The Veteran has claimed entitlement to a TDIU due to hearing loss and his back disability.  10/28/2009 VA 21-8940 Veterans Application for Increased Compensation Based on Unemployability.  

The evidence of record reflects that the Veteran was most recently employed with a door company from June 2002 to October 2, 2009, working 12 hours per week.  11/27/2009 VA 21-4192 Request for Employment Information in Connection with Claim for Disability.  

An August 2009 VA audiological examination reflects the examiner's notation that the Veteran's conditions effect his usual occupation in that it is challenging for him to locate sound and hear speech well.  08/04/2009 VA Examination.

Initially, the Board notes that the Veteran's claim for a TDIU is inextricably intertwined with the service connection issues in appellate status, to include the claimed back disability.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).

Second, a vocational assessment should be completed to assess the impact of the Veteran's service-connected disabilities on his ability to maintain gainful employment.   

Accordingly, the case is REMANDED for the following actions:

1.  Request that the Veteran complete a release with regard to the following medical providers:

a) Springfield Hospital in 1976; and

b) Hartford Hospital in 1998.

Thereafter, request the Veteran's records from these and any other identified medical providers

If such efforts prove unsuccessful, documentation to that effect should be added to the virtual folder.

2.  Associate with the virtual folder the entirety of the Veteran's VA treatment records.

3.  Request that the Joint Services Records Research Center (JSRRC) or any other appropriate repository verify whether T.N.T. was killed during the Veteran's period of service in Korea from July 1961 to October 1962.

If such efforts prove unsuccessful, documentation to that effect should be added to the virtual folder.

4.  Take appropriate action to develop evidence of asbestos exposure before, during, and after the Veteran's service.

5.  After completing #1 and IF additional treatment records pertaining to the back are associated with the virtual folder, request that the March 2011 VA examiner (or another qualified VA examiner if the March 2011 VA examiner is unavailable) provide an opinion as to whether it is at least as likely as not (i.e., a likelihood of 50 percent or more) that a back disability is due to or began in active service.  

The examiner is advised that the Veteran is competent to report his symptoms and history; and that his reports must be considered in formulating the requested opinions.  

The examiner must provide a comprehensive rationale for all opinions offered.  If any requested opinions cannot be provided without resort to speculation, the examiner should explain why this is so; and whether the inability to provide the necessary opinion is due to the limits of medical and scientific knowledge or is due to the absence of specific evidence.  

6.  After completing #2, schedule the Veteran for a VA examination with an appropriate VA clinician to address the nature and etiology of his claimed skin disability, left leg.  The virtual folder should be reviewed in connection with the examination to familiarize the examiner with the pertinent medical history.  All appropriate testing and physical examination should be performed.  The examiner should respond to the following:

a)  Please identify all skin disabilities associated with the left leg.

Consideration should be given to the diagnoses of record.

b)  Is it at least as likely as not (i.e., a likelihood of 50 percent or more) that a skin disability affecting the left leg is due to or began in active service.  

The examiner is advised that the Veteran is competent to report his symptoms and history; and that his reports must be considered in formulating the requested opinions.  

The examiner must provide a comprehensive rationale for all opinions offered.  If any requested opinions cannot be provided without resort to speculation, the examiner should explain why this is so; and whether the inability to provide the necessary opinion is due to the limits of medical and scientific knowledge or is due to the absence of specific evidence.  

7.  After completing #2, schedule the Veteran for a VA examination with an appropriate VA clinician to address the etiology of his claimed residuals of shrapnel in the left leg.  The virtual folder should be reviewed in connection with the examination to familiarize the examiner with the pertinent medical history.  All appropriate testing and physical examination should be performed.  The examiner should respond to the following:

a)  Please identify all disabilities associated with the left leg to include whether he has retained shrapnel in his knee.

b)  Is it at least as likely as not (i.e., a likelihood of 50 percent or more) that a disability associated with the left leg is due to or began in active service.  

The examiner is advised that the Veteran is competent to report his symptoms and history; and that his reports must be considered in formulating the requested opinions.  

The examiner must provide a comprehensive rationale for all opinions offered.  If any requested opinions cannot be provided without resort to speculation, the examiner should explain why this is so; and whether the inability to provide the necessary opinion is due to the limits of medical and scientific knowledge or is due to the absence of specific evidence.  

8.  After completing #3, schedule the Veteran for a VA psychiatric examination.  The virtual folders must be reviewed by the examiner so as to become familiar with the Veteran's pertinent medical history and relevant facts.  It is noted that even if the specific stressor event noted above is not verified, the examiner should still consider and accept the Veteran's testimony as a security dog handler, as well as his primary military occupational specialty as a combat construction specialist.

The examiner should determine the diagnoses of any currently manifested psychiatric disorder(s).  The diagnosis(es) must be based on examination findings, all available medical records, complete review of comprehensive testing for PTSD, and any special testing deemed appropriate.  A multiaxial evaluation based on the current DSM-IV/V diagnostic criteria is required.  

The examiner must:

Identify all current psychiatric diagnoses.  All current psychiatric diagnoses must be considered.  Please note that although the Veteran may not meet the criteria for a diagnosis at the present time, diagnoses made prior to and since the date of claim filing in November 2010 meet the criteria for a "current" diagnosis.  For any diagnoses of record which cannot be validated or confirmed, please explain why such diagnoses cannot be confirmed.

The examiner should provide an opinion as to the following:

a) Whether the Veteran currently suffers from PTSD related to his fear of hostile military or terrorist activity while on active duty and whether it is adequate to support a diagnosis of PTSD.  

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror, OR whether the Veteran has PTSD due to a corroborated stressor;

b) For any psychiatric diagnosis rendered other than PTSD the examiner is requested to render an opinion as to whether it is at least as likely as not (i.e., a likelihood of 50 percent or more) that any currently diagnosed psychiatric disorder is a result of service or any incident therein.  

A comprehensive rationale for all opinions expressed must be provided.  The copy of the examination report and all completed test reports should thereafter be associated with the claims folder.  If any opinion cannot be rendered without resorting to speculation, the examiner must explain in detail why an opinion cannot be offered.  

9.  After completing #2, schedule the Veteran for a VA examination with an appropriate VA clinician to address the nature and etiology of his claimed asbestosis.  The virtual folder should be reviewed in connection with the examination to familiarize the examiner with the pertinent medical history.  All appropriate testing and physical examination should be performed.  The examiner should respond to the following:

a)  Please identify all respiratory disabilities, to include whether he has asbestosis.

Consideration should be given to the diagnoses of record.

b)  Is there at least a 50 percent probability or greater (at least as likely as not) that any respiratory disability is related to asbestos exposure?  

c)  Is there at least a 50 percent probability or greater (at least as likely as not) that the Veteran's respiratory disability is related to other in-service exposures?   

The examiner is advised that the Veteran is competent to report his symptoms and history; and that his reports must be considered in formulating the requested opinions. 

The examiner must provide a comprehensive rationale for all opinions offered.  If any requested opinions cannot be provided without resort to speculation, the examiner should explain why this is so; and whether the inability to provide the necessary opinion is due to the limits of medical and scientific knowledge or is due to the absence of specific evidence.

10.  After the above development has been completed, request that a Veteran's Health Administration Vocational Rehabilitation Specialist conduct a vocational assessment to evaluate the impact of the Veteran's service-connected disabilities (bilateral hearing loss, tinnitus, and any other service-connected disability established following this Remand) on his ability to function in an occupational setting.  The virtual folder should be made available to the examiner.  The report should be prepared and associated with the virtual folder.

11.  Thereafter, readjudicate the service connection issues, to include adjudicating the Veteran's PTSD claim pursuant to 38 C.F.R. § 3.304(f)(3), and readjudicate entitlement to a TDIU.  If any benefit sought is not granted in full, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




